Title: To Alexander Hamilton from Richard Harison, 12 March 1790
From: Harison, Richard
To: Hamilton, Alexander


New York 12 March 1790
Sir,

In Consequence of your Letter of the 10th. Instant, I have considered the Power of Attorney Enclosed to me, and am of Opinion that it is not sufficient for the Transfer of the Certificate which it refers to. It cannot be imagined that the Securities of the United States are negotiable in a Manner less guarded than the promisory Notes or Bills of Exchange of Individuals, and it has been determined that where they are payable to several Persons (not in Partnership) the Right to transfer is in all collectively, but not in any one seperately.
   
   Treat. upon Bills of Exch. p. 16. cites 2 Edit Dougl. 630 N. 134.


Where a general Partnership subsists, and the Securities of the Public form a Part of the Partnership Stock, I think that the Case would be different.
With Regard to the Description of the Certificates, I should think that a precise Designation of them as joint Stock the most regular was not absolutely necessary, if it appeared with sufficient Certainty & all proper Parties joined in the Power.
I am with the highest Respect &ca.   Sir,   Your obedt Servt.
